PER CURIAM.
We reverse the order under review to the extent that it improperly grants the father visitation in the absence of adequate and proper notice to the mother of the requested relief, Cortina v. Cortina, 98 So.2d 334 (Fla.1957); Wooding v. Williams, 581 So.2d 985 (Fla. 3d DCA 1991); Jackson v. Powell, 546 So.2d 1145 (Fla. 3d DCA 1989); D.F.W. v. Wesley, 497 So.2d 925 (Fla. 5th DCA 1986), and improperly conditions child-support payments upon custodial parent’s compliance with the visitation schedule. D.F.W.; § 61.13(4)(b), Fla.Stat. (1991). See Hoffman v. Foley, 541 So.2d 145 (Fla. 3d DCA 1989).
Reversed.